                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF PA,                  :

             Plaintiff               :
                                         CIVIL ACTION NO. 3:19-1401
      v.                             :
                                              (Judge Mannion)
ANTONELLO BOLDRINI,                  :

                                     :
             Defendant

                                 ORDER
      Based upon the Memorandum entered this same day, defendant

Boldrini’s “Motion to Withdraw Discontinue” and re-open his case, (Doc. 12),

is DENIED.




                                         S/Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge

Dated:
19-1401-01
           October 9, 2019
